ELECTROGLAS ANNOUNCES FOURTH QUARTER Fiscal 2008 Results SAN JOSE, CALIF. —June 26, 2008—Electroglas, Inc. (Nasdaq:EGLS), a leading supplier of wafer probing and software solutions for the semiconductor industry, today reported its operating results for the fourth fiscal quarter ended May 31, 2008. Revenue for the fourth quarter of fiscal 2008 was $12.0 million, a 4% increase over the third quarter of fiscal 2008 and a 38% increase over the fourth quarter of fiscal 2007. Bookings for the quarter were $11.5 million, a 17% decrease over the third quarter of fiscal 2008, and a 3% increase over the same period last year. The book to bill ratio for the quarter was .96 despite a difficult market environment for semiconductor capital equipment.Net loss on a GAAP (Generally Accepted Accounting Principles) basis was $5.2 million, or $0.20 per share and $0.15 per share on a non-GAAP basis.A reconciliation of non-GAAP operating results to GAAP results is included below. “We are pleased that we were able to grow revenue for the fourth consecutive quarter, despite a very challenging market for semiconductor capital equipment” stated Tom Rohrs, Chairman and CEO.“Due to increased acceptance of our 300mm platform, our business increased 27% from the second half of fiscal 2007 to the second half of fiscal 2008.As we have now completed transferring our manufacturing operation to Flextronics, we expect to see sequential increases in gross margin and net profit during fiscal year 2009.” First Fiscal Quarter 2009 Business Outlook Electroglas expects revenue for the first fiscal quarter of 2009 to decrease to the $10.5-$11.5 million range and to improve through the year as the Company’s products are adopted by new and existing customers. Investor
